Exhibit No. 10.2

 

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 3 made as of the 25th day of August, 2006, to the Employment
Agreement made as of the 3rd day of September, 2004 (as amended, the
“Agreement”), between UNITED RETAIL GROUP, INC., a Delaware corporation, with
principal offices at 365 West Passaic Street, Rochelle Park, New Jersey
07662-6563, and GEORGE R. REMETA, residing at 25 Lee Way, Oakland, NJ 07436.

 

WHEREAS, capitalized terms used herein and defined in the Agreement shall have
the same meaning as in the Agreement;

 

WHEREAS, the Executive has been employed by the Company as its Vice Chairman of
the Board and Chief Administrative Officer;

 

WHEREAS, the Company desires to continue the services of the Executive, and the
Executive desires to continue to provide such services to the Company, on the
terms set forth in the Agreement;

 

WHEREAS, the provisions of the Agreement and the compensation practices of peer
companies were discussed by the Compensation Committee of the Company’s Board of
Directors on May 26, 2006 and August 17, 2006; and

 

WHEREAS on August 25, 2006, this Amendment was recommended by the Compensation
Committee and approved by the Company’s Board of Directors in a vote from which
the Executive abstained.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1. Section 1(i) of the Agreement is amended to read in its entirety as follows:

 

“(i)     Contract Term shall mean the period of time commencing on November 20,
1998 and ending on September 3, 2011 or such later date as may be mutually
agreed upon by the Company and the Executive. (For the avoidance of doubt,
Contract Term as used herein may extend beyond the termination of the
Executive’s employment under this Agreement.)”



2. All the other provisions of the Agreement shall remain in force unchanged.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
Rochelle Park, New Jersey, in duplicate originals on August 28, 2006.

 

 

UNITED RETAIL GROUP, INC.

 

By: /s/ RAPHAEL BENAROYA

Name: Raphael Benaroya

Title: Chief Executive Officer

 

 

/s/ GEORGE R. REMETA

George R. Remeta

 

 

                

 

 

KPC:jmt

 

 

                

 

 

 

 